Citation Nr: 0429413	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-07 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from November 1953 to 
February 1956.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which increased the rating for the 
veteran's service-connected sarcoidosis from zero percent to 
30 percent.  The veteran appeals for a higher rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the claims file indicates that the 
appellant has never been provided adequate notice of the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and its effect on his claim 
for an increased evaluation for sarcoidosis.  

The Board recognizes that the RO provided the appellant a 
statement of the case (SOC) in January 2003 that set forth 
the bare regulations implementing the VCAA.  However, the SOC 
failed to provide the appropriate notice under the VCAA with 
regard to the veteran's claim, including what information and 
evidence the appellant is responsible for, and what evidence 
VA must secure.  See generally Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  It is also apparent that the 
appellant has not been advised to provide any evidence in his 
possession that pertains to the claim on appeal.  38 C.F.R. 
§ 3.159(b)(1).

The Board is cognizant of the fact that the RO sent the 
veteran a VCAA notice letter in July 2001.  However, the 
letter addressed the issue of entitlement to service 
connection for sarcoidosis, not entitlement to an increased 
rating for sarcoidosis.




In view of the foregoing, the Board finds that this case must 
be REMANDED to the RO for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claim for a rating in excess of 30 
percent for sarcoidosis of the impact of 
the notification requirements on the 
claim.  The appellant should further be 
requested to submit all evidence in his 
possession that pertains to the claim for 
a rating in excess of 30 percent for 
sarcoidosis.

2.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
appellant's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  Then, the RO should readjudicate the 
appellant's claim for a rating in excess 
of 30 percent for sarcoidosis.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided a supplemental statement of the 
case and a reasonable period of time for 
a response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




